      Case 2:20-cv-01777-KJM-JDP Document 9 Filed 03/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    STATE OF CALIFORNIA,                             No. 2:20-cv-1777 KJM JDP (PS)
12                       Plaintiff,
13            v.                                       ORDER
14    MIKE FICKLIN,
15                       Defendant.
16

17           On February 11, 2021, the magistrate judge filed findings and recommendations, which

18   were served on the parties and which contained notice that any objections to the findings and

19   recommendations were to be filed within fourteen days. No objections were filed.

20           The court presumes that any findings of fact are correct. See Orand v. United States,

21   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

22   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

23   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

24   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be

25   supported by the record and by the proper analysis.

26   /////

27   /////

28   /////
                                                       1
     Case 2:20-cv-01777-KJM-JDP Document 9 Filed 03/31/21 Page 2 of 2


 1        Accordingly, IT IS ORDERED that:
 2        1. The Findings and Recommendations filed February 11, 2021, are ADOPTED;
 3        2. This action is DISMISSED without prejudice to filing in state court; and
 4        3. The Clerk of Court is directed to close the case.
 5   DATED: March 30, 2021.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
